Title: To George Washington from Nicholas Cooke, 18 March 1777
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence March 18. 1777.

Your Excellency’s Favours of the 1st and 3d instant have been duly received, and will be laid before the General Assembly, at their Meeting next Week.

This State from it’s early and continued Exertions hath been greatly exhausted of Arms. Of all those furnished to the Continental Troops raised by us, and to the Numbers of Seamen raised for the Fleet, none have been returned, excepting from Col. Richmond’s Battalion, almost all which were lost upon Rhode-Island. The Invasion of the Enemy hath also obliged us to put Arms into the Hands of those poor Persons in the Militia who were not able to purchase. In this Case we were under the Necessity of applying to the Continental Agent in the Massachusetts, of whom we received Eleven Hundred and Seventy Six and no more; some Part of which hath been delivered out to the Militia from that State who came here unarmed. Should these Arms be taken from us, it will be impossible to furnish the Continental Battalions now raising here; and I am persuaded the General Assembly will wait your further Order before they will be Delivered: And when Your Excellency shall have considered the Matter fully, and more especially that all our Ports have been effectually blocked up ever since the Beginning of December, which hath prevented us from importing any, I have no Doubt you will countermand your former Order.
We have already given every Encouragement in our Power to Men to inlist into the Continental Battalions, and am sorry to inform You that there are but about Four Hundred inlisted. Nor, in the present State of Affairs, do I see any Prospect of our being able to complete them. To oppose the Enemy at Rhode-Island the States of New-England agreed to keep up an Army of Six Thousand Men, of which we were to furnish Eighteen Hundred. The other States having always fallen short of their Quotas from Eighteen to twenty Five Hundred, we have been obliged to keep up between Twenty five Hundred and Three Thousand. At present the Enemy consist of Six Hessian and two British Regiments making near Four Thousand Men, and we have not in the State but Five Hundred and fifty one effective Men besides our own Troops. Your Excellency is sensible that near a Quarter Part of the State is in Possession of the Enemy. Besides those inlisted into the Continental Battalions the Brigade for 15 Months consist of about Five Hundred, and One third of all the remaining sencible Men are upon monthly Duty by Rotation. I need not add that this Situation creates insuperable Difficulties.
In my next I will send you the best Accounts I can of the Exchange of Prisoners from this State: Of those sent by us it will be exact.
Methods are taken by General Varnum to have the two Continental Battalions raising by this State inoculated as early as possible, But I cannot think while so large a Body of the Enemy are upon Rhode Island, and we left so defenceless, that Your Excellency will Order them away. I am, Sir, Your Excellency’s most obedient humble Servant

Nichs Cooke

